HERSEY, Judge.
This appeal involves a deficiency judgment entered after repossession and resale of a leased automobile. We reverse and remand for entry of judgment for appellant on the basis that notice of repossession and intent to sell given by long distance telephone to the member of the Florida professional association for whose use the automobile had been rented originally but who had left the P.A. and moved to Texas was not sufficient notice to support a deficiency judgment against the P.A. Semble: Ideal Foods, Inc. v. Action Leasing Corp., 413 So.2d 416 (Fla. 5th DCA 1982). Compare Edward J. Gerrits, Inc. v. McKinney, 410 So.2d 542 (Fla. 1st DCA), rev. denied, 419 So.2d 1196 (Fla.1982), appeal after remand, 433 So.2d 1255 (Fla. 1st DCA 1983).
DELL and WALDEN, JJ., concur.